Appeal by the defendant from a judgment of the Supreme Court, Kings County (Walsh, J.), rendered April 20, 2004, convicting him of sexual abuse in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the sentencing court should have adjudicated him a youthful offender is unpreserved for appellate review, since he failed to object or move to withdraw his plea on that ground (see People v Thompson, 16 AD3d 603 [2005]; People v Greene, 13 AD3d 647 [2004]; People v Small, 7 AD3d 819 [2004]). In any event, under the circumstances of this case, the denial of youthful offender treatment was a provident *799exercise of discretion. Miller, J.P., Ritter, Goldstein and Dickerson, JJ., concur.